Citation Nr: 0630971	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  96-28 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision.

The veteran claimed (see February 1997 claim and September 
1998 written statement) that he has a conversion disorder 
that is secondary to his PTSD.  The RO has not adjudicated 
this issue because prior to now PTSD was not service 
connection.  As the veteran's psychiatric disorder to include 
PTSD is granted below, this claim for conversion disorder 
secondary to PTSD is referred back to the RO for their 
adjudication.


FINDING OF FACT

The veteran suffered in-service stressors while in Vietnam 
that are related to his currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred as a result of active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.   38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be: 1) a medical diagnosis of a current disability; 2) 
medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 4) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Applicable regulatory criteria provide 
that service connection for PTSD requires medical evidence of 
a PTSD diagnosis which conforms to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-
IV), see 38 C.F.R. § 4.125(a), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or, 2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran claimed that he suffered in-service stressors 
from his service in Vietnam.  Specifically, a mortar attack 
on his camp and the death of his fellow serviceman in 
Vietnam.  Both of these incidents have been verified (see the 
responses from USASCRUR).

The veteran underwent two VA examinations in August 2005 each 
diagnosing him as having PTSD under the criteria of the DSM-
IV arising from his service in Vietnam.  The physicians each 
also diagnosed the veteran as having conversion disorder 
secondary to his PTSD.

However, not all of the evidence favors a diagnosis of PTSD 
under the criteria of the DSM-IV.  The veteran also underwent 
VA treatment in 1994-1995 at which time he was given a 
diagnosis of PTSD but it was also stated that the symptoms 
were not severe enough as to warrant a diagnosis meeting the 
DSM-IV criteria.

Nevertheless, in light of the two favorable opinions from the 
VA physicians, the evidence is at least in equipoise as to 
whether the veteran's PTSD is a result of in-service 
stressors.  Applying the benefit-of-the-doubt rule, service 
connection is warranted.  38 U.S.C.A. § 5107(b); Allen v. 
Brown, 7 Vet. App. 439 (1995).

As the Board has granted the veteran's claim for service 
connection, a detailed discussion of VA's duties to notify 
and assist is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).


ORDER

Service connection for PTSD is granted. (Prior to assigning a 
disability evaluation and effective date for the award, the 
RO should provide appropriate notice as required by the Court 
in the recent case of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


